UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-6070


DENNIS WILLIAMS,

                Petitioner - Appellant,

          v.

JOHN J. LAMANNA, et al.,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.     Patrick Michael Duffy, Senior
District Judge. (9:09-cv-00271-PMD)


Submitted:   August 26, 2010                 Decided:   September 1, 2010


Before KING, DUNCAN, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dennis Williams, Appellant Pro Se. Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Dennis Williams, a prisoner convicted of District of

Columbia Code offenses, seeks to appeal the district court’s

orders accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C.A. § 2241 (West 2006 & Supp.

2010) petition and denying reconsideration.                       The orders are not

appealable      unless        a    circuit       justice     or     judge       issues     a

certificate of appealability.              28 U.S.C. § 2253(c)(1) (2006).                 A

certificate        of     appealability          will      not    issue        absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                   When the district court denies

relief   on    the      merits,    a   prisoner     satisfies       this      standard   by

demonstrating        that     reasonable         jurists    would       find    that     the

district      court’s     assessment       of    the    constitutional          claims    is

debatable     or     wrong.        Slack   v.     McDaniel,       529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at   484-85.         We   have     independently        reviewed        the    record    and

conclude      that      Williams    has    not    made     the    requisite      showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.          We dispense with oral argument because the facts

                                             2
and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3